 Case 1:19-cr-00575-FB Document 134 Filed 01/15/20 Page 1 of 2 PageID #: 673

                       JOHN S. WALLENSTEIN
                           Attorney at Law
                         1100 Franklin Avenue
                     Garden City, New York 11530
                  (516) 742-5600 Fax (516)742-5040
                      email: jswallensteinesq@outlook.com



                               January 15, 2020


VIA ECF
Hon. Frederic Block
United States District Judge
United States District Court, EDNY
225 Cadman Plaza East
Brooklyn, New York 11201

            Re:   United States v. Barca, et al.
                  Defendant George Campos
                  Indictment # 19 CR 575(FB)

Dear Judge Block;

        I represent the defendant George Campos in the above noted matter. Mr.
Campos is at liberty on bond, and one of the conditions of his release is that he
have no contact with co-defendants, including his son Andrew Campos, except
in the presence of counsel. I write to respectfully request a modification of his
bond conditions, and I join in the application of Andrew Campos for similar
relief, see ECF Document # 131.

      As Mr. Mazurek notes, Andrew Campos is on house arrest, and his
children, my client’s grandchildren, reside with him. Thus, the restriction on
the two being in each other’s presence impacts severely on my client’s ability to
maintain relationships with his grandchildren, who have no part in whatever
allegations the Government makes against Andrew or George.

      The Government opposes the applications of both Andrew and George
(see ECF # 133) in a filing which assumes that both will immediately violate the
conditions imposed, including by “continu[ing] to obstruct the instant case and
ongoing investigation.” This assumption is unsupported, and the Government
has not demonstrated, except by rhetoric, that there it has any basis. Both
Andrew and George are aware of the consequences of violating their bail
conditions, and as the Court has already seen fit to release them, they should
be trusted to comply unless there is evidence that they have not done so.

      My client wishes only to maintain his family relationships, with his son
and grandchildren. He understands that any discussion of the case issues,
 Case 1:19-cr-00575-FB Document 134 Filed 01/15/20 Page 2 of 2 PageID #: 674

                                               JOHN S. WALLENSTEIN
                                                             Attorney at Law


without counsel present, is a violation of his conditions of release and that he
can expect to be detained if he engages in such conduct. Furthermore, the
Government’s assertion that he will “pass messages...to other members of the
Gambino crime family” has no evidentiary support. Any such conduct would
result in George Campos being detained for the balance of the case, whether or
not Andrew was involved, and my client will not risk that.

       The Government claims that contact with his grandchildren can be
maintained through the intercession of other family members, but this Court
has no jurisdiction over such people, and no right to infringe on their ability to
live their lives by essentially forcing them to conform to my client’s schedule.

      It is important that my client, 72 years old and not in the best of health,
has the ability to be with and enjoy his grandchildren. He will abide by any
conditions the Court sees fit to impose in order to accomplish that end,
including requiring other family members to be present. For all these reasons,
I respectfully request that the Court grant the motion and modify the
conditions of bond.


            Thank you for your courtesy and consideration.

                                            Respectfully yours,



                                            JOHN S. WALLENSTEIN
JSW/hs

cc: All counsel (by ECF)
